DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 02/03/2022, 03/17/2022, 09/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 9,199,755 B1).
Regarding claim 1, Cohen discloses a capping and decapping apparatus for capping and decapping tubes disposed in a tube holding rack having a two-dimensional array of tubes (See col 1, lns 21-28 describing an apparatus for capping and decapping tubes. See further Fig 12 illustrating that a two-dimensional array of tubes {#115} is held via a rack {#100}), the apparatus comprising:
a head unit (See Fig 12 illustrating a head unit comprising the support structure {including #200}. See further col 10, lns 58-65) carrying an array of rotary actuators (#303), an array of ejector pins coaxial with the rotary actuators (Figs 14-15, #275), and a drive system for translational movement of the ejector pins (Fig 14, #140. See col 11, lns 40-50 & col 15, lns 43-49);
an exchangeable cartridge (See Fig 18, #300) comprising an array of capping and decapping grippers (See Figs 1A-1C, #205 illustrating an array of capping/de-capping grippers), each gripper to engage a cap on a tube (See col 5, ln 63 - col 6, ln 10 which describe that the grippers {#205} engage a cap on a tube {#120}), the cartridge being configured to attach to and detach from the head unit (See col 16, lns 3-16 describing that the identified cartridge {#300} is changeable to match the size/numbers of vials/caps to be acted upon), the cartridge permitting exchange of an entire array of capping and decapping grippers at once for rotation of the grippers (See col 16, lns 3-16 describing that the identified cartridge {#300} is changeable to match the array based on the size/numbers of vials/caps to be acted upon);
the head unit and cartridge configured, when attached, to engage the rotary actuators with the capping and decapping grippers as the ejector pins pass axially through the capping and decapping grippers (See col 4, lns 52-67 describing that the rotary actuators provide rotation to the vials/caps), rotation of a rotary actuator in one direction causing attachment of a cap to a tube and rotation in the opposite direction causing detachment of the cap from the tube (See col 11, lns 32-35 & col 15, lns 42-49 describing the spinners which cause attachment or detachment of a cap to a tube), and translational movement of the ejector pins through the grippers effecting release of caps from the grippers (See col 5, lns 37-62 describing translational movement of the structures to remove caps).

Regarding claim 3, Cohen further discloses wherein the rotary actuators are operated independently such that each capping and decapping gripper may engage or disengage a cap independently of the other grippers (See col 7, ln 61 - col 8, ln 42 describing that the spinners {rotary actuators} operate via transmissions and can be operated independently).

Regarding claim 4, Cohen further discloses a control unit configured to permit a user to decide which capping and decapping gripper engage or disengage tubes (See col 8, lns 26-42 describing a control unit).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731